Bullard, J.,

delivered the opinion of the court.
This case presents only a question of fact, to wit: whether certain mantel pieces which were put up in the banking house of the defendants, were sold by the plaintiffs to them, or to the undertaker who had constructed the building. An attentive examination of the evidence has failed to satify us, that the court below came to an erroneous conclusion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.